Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-16 and 18-21 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “forming an isolation layer over the base, a first upper portion of the isolation layer has a width increasing toward the base; forming a spacer layer over a first sidewall of the gate electrode layer, a third sidewall of the second part of the gate dielectric layer over the first upper portion of the isolation layer; removing the second part of the gate dielectric layer and the first upper portion of the isolation layer to form a space between the fin and the spacer layer; and forming a source/drain structure in the space and over the first nanostructure and the second nanostructure ”. 

Regarding claim 9. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “spacer layer has a sloped portion, the sloped portion is spaced apart from the fin by a distance, and the distance increases toward the base; partially removing the isolation layer under the sloped portion of the spacer layer 

Regarding claim 14. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “source/drain structure has an upper portion, a lower portion, and a neck portion between the upper portion and the lower portion, the upper portion is wider than the neck portion, and the lower portion is wider than the neck portion, and the upper portion is wider than the lower portion”. 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826